OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Burch, J.:
In a petition for a rehearing it is pointed out that the record is open to the interpretation that it was an unexploded charge of a “pop hole” which injured the plaintiff. Apparently this is true, but the fact does not affect the decision of the cause or the validity of the opinion rendered. The plaintiff testified as follows:
“Ques. I will ask you to state what the rule of the company was at the time you was injured or previous to that time and within a short time previous to that time with reference to finding out whether or not the pop shots that were loaded had exploded. If there was any rule state that rule. Ans. Yes, sir; there was a rule of that, that they should find how many they had loaded to see that they all had went.
“Q. Who should do that? A. Why, the foreman; that was his place — to see they all went.
“Q. Did the shooter have anything to do about the matter — who counted them when they' went, or who repeated the number? A. The man counted them, and then the foreman counted them, too.
“Q. What man? A. The one that done the shooting ; and then he would come back there and look.
“Q. Did the same man do the loading and the shooting? A. Yes, sir.
“Q. Then the rule, as I understand you, was this: that the man who loaded the holes also shot the holes?' A. Yes, sir.
“Q. It was his duty to count the number he loaded? A. Yes, sir.
“Q. Who counted the number that were shot? A. Why, then the foreman counted them, too.
*616“Q. He and the foreman both counted the number of shots? A. Yes, sir.
“Q. ( Then suppose a load hadn’t gone? A. Well, then he would go back and hunt it and shoot it.
“Q. Who? A. The one that does the shooting. He put something there if they did n’t'wait to shoot it, so they would know there was a loaded hole there. '■
“Q. It was the duty of the shooter to mark it if he could not shoot it ? A. If it was too late he would tell him he could not shoot it, and he would mark it and tell them there was a loaded hole such a place — them that wás working there by it.
“Q. From whom would the shooter get his instructions with reference to his duty? A. From the foreman of the quarry.
“Q. At the time you was injured I will ask you to state whether or not you had any knowledge or any notice that the rock you were drilling upon was loaded. A. No, sir.
“Q. Did you know any way of finding out or oftelling that rock was loaded? A. No, sir; I had no way of finding out. It looked like any of the rest of them.”
“Q. The rock you drilled — I will ask you to state whether or not in drilling the rock where you was hurt you noticed or could tell from the way it drilled that it had been drilled before. A. No, sir; could not tell any difference.
“Q. Was there anything about the location of the rock or the consistency of it or the surroundings that suggested to you, or from which you could tell, that the rock had been drilled ? A. No, sir.
“Q. Was there* anything from which you was able to tell that the rock had been loaded ? A. No, sir.”
The assumption in the petition for rehearing that this position was abandoned upon cross-examination .is unsupported by the record. The plaintiff was not cross-examined upon the defendant’s duty to mark urishot holes and warn workmen of them, and in respect to the counting of shots he testified on cross-examination as follows:
“Ques. Whose duty was it to count the shots ? Ans. *617It was the foreman’s duty to count them. He counted them while I was shooting.
“Q. That is what you are testifying about? A. Yes, sir.
“Q. Mr. Bliss was your foreman then? A. Yes, sir; I counted them and I worked under Lang. He quit after that and Lang was foreman.
“Q. Did you count them for Lang? A. He asked me how many holes I had drilled, I had loaded, and I told him I had so many holes to shoot.
“Q. When he was n’t there would you shoot them off? A. He was always there. You had to shoot before nine o’clock, and he would come around and tell me in time and ask me how many holes I had.
“Q. He always did that? A. Yes, sir.”
A witness, Hardie Jones, testified that it was the duty of the man who did the shooting to count the shots, locate the holes that missed and afterward shoot them, and that the shooter worked under the direction of the quarry foreman. This evidence supports the contention of the plaintiff in respect to the duty resting upon the defendant.
It does not lie with the defendant cavalierly to waive the plaintiff’s evidence out of the case by saying he “undertook to concoct some rule or regulation established by, and to be personally carried out” by, the quarry foreman. In this state it is the province of the jury to weigh evidence and to pass upon the credibility of witnesses.
In the petition for a rehearing the following question is asked: “Suppose plaintiff’s own statement was true — that defendant promised to repair the lights— but without such repair the plaintiff, with full knowledge, goes to work: does he not assume the risk of working with the lights as they are?” A full answer may be found in the case of Railway Co. v. Loosley, ante, p. 103.
All other matters presented by the petition for a rehearing are fully covered by the original opinion, *618which proceeds upon principles of law long settled in this state and in full accord with justice and right between employers of labor and laborers, who must be furnished a reasonably safe place in which to work.
The petition for a rehearing is denied.